DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Separate figures are not separately labeled. See especially Fig. 2A(a), Fig. 2A(b), Fig. 2A(c), Fig. 3(a), Fig. 3(b), Fig. 3(c), Fig. 4(a), Fig. 4(b), Fig. 4(c), Fig. 4(d), Fig. 4(e), Fig. 5(a), Fig. 5(b), Fig. 5(c), two separate views in Fig. 7, Fig. 8A(a), Fig. 8A(b), Fig. 8A(c), Fig. 8A(d), Fig. 8B(a), Fig. 8B(b), Fig. 8B(c), Fig. 8B(d), Fig. 8C(a), Fig. 8C(b), Fig. 8C(c), Fig. 8C(d), Fig. 8D(a), Fig. 8D(b), Fig. 8D(c), Fig. 8E(a), Fig. 8E(b), Fig. 8E(c), Fig. 8F(a), Fig. 8F(b), and Fig. 8F(c), for example. 37 CFR 1.84(u)(1) requires “Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.”
37 CFR 1.84(h) requires that “All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space”. See especially Fig. 2B, Fig. 7 and Fig. 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: 
Claim 1 recites “providing visual effect” in line 10. This is grammatically awkward. The Examiner suggests --providing a visual effect--.
Claim 10 recites “to providing visual effect” in line 11. This is grammatically incorrect. The Examiner suggests --to provide[[ing]] a visual effect--. Appropriate correction is required.
Allowable Subject Matter
Claims 1, 4, 6-10, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 and its dependent claims: The closest art of record is Ahn et al (US 20120315954 A1). See Fig. 4A, for example, which shows providing a visual effect (304 or 306) comprising at least one of displaying an indicator guiding a rotation direction of image content (see image of two humans) so that a user interface allows the user to reorient image content at the choosing of the user [0023]. The indicator of Ahn et al is not based on the resolution of the first image content being identified to 
Regarding independent claim 10 and its dependent claims: The closest art of record is Ahn et al (US 20120315954 A1). See Fig. 4B, for example, which shows a highlighted thumbnail image 316, wherein highlighted thumbnail image 316 corresponds to a current display mode (see image in first orientation 302). Ahn et al further show an indicator (see clockwise arrow 304, for example) guiding a rotation direction of image content. The indicator of Ahn et al is not based on the resolution of the first image content being identified to not correspond to the current display more. The indicator of Ahn et al is not guiding a rotation direction of the display. The orientation of thumbnail image 312 is not based on the resolution of the first image content being identified to not correspond to the current display mode. Rotation of the device of Ahn et al is not limited in range. A person of ordinary skill in the art would not have had reason to modify the method of Ahn et al to arrive at these limitations recited in claim 10, absent impermissible hindsight reasoning.
Regarding independent claim 19 and its dependent claims: The prior art of record neither shows nor suggests based on a user instruction of calling a selection window during rotation of the display and while the changed image content is displayed, ceasing the rotation of the display, and displaying the selection window, while the changed image content is displayed; and based on a user selection of an item for adjusting a horizontality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 01/28/2022 with respect to the drawings have been fully considered but they are not persuasive. 
On pages 9-10, Applicant argues that “each item (a), (b), etc., is intended to depict a step in a process, similar to a flowchart”. The Examiner has considered this argument thoroughly and notes that none of the alleged steps is properly labeled with a reference character. 37 CFR 1.84(q) states “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed.” The presence of parentheses (“(a)”, “(b)”, and “(c)”) and the absence of lead lines make it apparent that “(a)”, “(b)”, and “(c)” are view numbers indicating different views, rather than reference characters labeling various steps in a single flowchart of a process.
On page 10, Applicant argues “These figures cannot be fit in a previous or subsequent sheet without reducing the size of other figures”. The Examiner has considered this argument thoroughly and notes that the objectionable figures can, and should, be enlarged to better arrange said figures on the sheet(s) without wasting space.
Applicant’s arguments with respect to the specification have been fully considered and are persuasive. The amendment to the specification has been entered. The objection to the specification has been withdrawn.
Applicant’s arguments with respect to claims 1, 4, 6-10, 13, and 15-20 have been fully considered and are persuasive.  The obviousness rejections have been withdrawn. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the drawings are outstanding.
An objection to claims 1 and 10 is outstanding.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
03/12/2022